DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 11/08/2021. Claims 1-20 are pending for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.isp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,200,805 in view of Gherardi et al. (US 2016/0353238).
U.S. Patent No. 11,200,805 teaches most of independent claim 1 but does not explicitly disclose wherein each anchor pair of the anchor pairs has an overlapping coverage area, resulting in overlapping coverage areas, identifying, based on the overlapping coverage areas of the anchor pairs a transmission schedule, wherein the plurality of anchors provides signaling that enables the determination of the mobile device location to be made using different measurement techniques, and wherein the transmission schedule includes overlapping scheduling for two or more anchor pairs of the anchor pairs.
In analogous art regarding anchor and transmission schedule, Gherardi disclose wherein each anchor pair of the anchor pairs has an overlapping coverage area, resulting in overlapping coverage areas (¶0046), identifying, based on the overlapping coverage areas of the anchor pairs a transmission schedule (¶0233), wherein the plurality of anchors provides signaling that enables the determination of the mobile device location to be made using different measurement techniques (¶0207: FDMA and ¶0208: TDMAS, and wherein the transmission schedule includes overlapping scheduling for two or more anchor pairs of the anchor pairs (¶0233).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein each anchor pair of the anchor pairs has an overlapping coverage area, resulting in overlapping coverage areas, identifying, based on the overlapping coverage areas of the anchor pairs a transmission schedule, wherein the plurality of anchors provides signaling that enables the determination of the mobile device location to be made using different measurement techniques, and wherein the transmission schedule includes overlapping scheduling for two or more anchor pairs of the anchor pairs, as disclose by Gherardi, to the device of Ye The motivation is to improve the localizing accuracy or precision (¶0046).
Same reasoning applies to claims 2-20.
	

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al.  (US 2019/0219665) in view of Gherardi et al. (US 2016/0353238).

Regarding claim 1: Ye disclose a device, comprising:
a processing system including a processor (¶0072); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (¶0072), the operations comprising: 
determining a location for each of a plurality of anchors having distributed positions in a demarcated area (¶0034 and ¶0036); 
determining anchor pairs from the plurality of anchors according to the location of each of the plurality of anchors, and wherein the determining the anchor pairs enables a determination of a mobile device location for a mobile device relative to the anchor pairs within the demarcated area (¶0063); and
identifying, a transmission schedule for the anchor pairs to transmit respective wireless signals for the determination of the mobile device location (¶0011 and ¶0079), wherein the plurality of anchors provides signaling that enables the determination of the mobile device location to be made using different measurement techniques, and wherein the transmission schedule includes overlapping scheduling for two or more anchor pairs of the anchor pairs.
Ye does not explicitly disclose wherein each anchor pair of the anchor pairs has an overlapping coverage area, resulting in overlapping coverage areas, identifying, based on the overlapping coverage areas of the anchor pairs a transmission schedule, wherein the plurality of anchors provides signaling that enables the determination of the mobile device location to be made using different measurement techniques, and wherein the transmission schedule includes overlapping scheduling for two or more anchor pairs of the anchor pairs.
In analogous art regarding anchor and transmission schedule, Gherardi disclose wherein each anchor pair of the anchor pairs has an overlapping coverage area, resulting in overlapping coverage areas (¶0046), identifying, based on the overlapping coverage areas of the anchor pairs a transmission schedule (¶0233), wherein the plurality of anchors provides signaling that enables the determination of the mobile device location to be made using different measurement techniques (¶0207: FDMA and ¶0208: TDMAS, and wherein the transmission schedule includes overlapping scheduling for two or more anchor pairs of the anchor pairs (¶0233).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein each anchor pair of the anchor pairs has an overlapping coverage area, resulting in overlapping coverage areas, identifying, based on the overlapping coverage areas of the anchor pairs a transmission schedule, wherein the plurality of anchors provides signaling that enables the determination of the mobile device location to be made using different measurement techniques, and wherein the transmission schedule includes overlapping scheduling for two or more anchor pairs of the anchor pairs, as disclose by Gherardi, to the device of Ye The motivation is to improve the localizing accuracy or precision (¶0046).

Regarding claim 2: The combination of  Ye and Gherardi disclose the device of claim 1, wherein the demarcated area comprises a plurality of regions, wherein the determining the anchor pairs and the identifying the transmission schedule include, for each region of the plurality of regions, determining anchor pairs in that region and identifying a transmission schedule for the anchor pairs in that region.(Gherardi: ¶0233).

Regarding claim 3: The combination of  Ye and Gherardi disclose the device of claim 1, wherein the overlapping scheduling comprises scheduling of simultaneous wireless communications for the two or more anchor pairs during a same time slot (Gherardi: ¶0207: In some embodiments, overlapping transmission frequencies are used. When designing for frequency separation of signals, it may be important to consider that a self-localizing apparatus 140 may need to change its reception frequency to receive the frequency-separated localization signals 202. A known method of ensuring frequency separation is Frequency Division Multiple Access (FDMA). In some embodiments, combinations of various frequency separations are used. In other words, frequency is used to differentiate signals and not time hence signals can be sent in the same time slot but in different frequencies).

Regarding claim 4: The combination of  Ye and Gherardi disclose the device of claim 3, wherein at least one of the respective wireless signals includes a message, wherein the message comprises an identification of a measurement technique for determining the mobile device location, and wherein the measurement technique comprises a first technique that utilizes time difference of arrival of signals for determining the mobile device location or a second technique that utilizes time of arrival of signals for determining the mobile device location (Ye: ¶0037).

Regarding claim 5: The combination of  Ye and Gherardi disclose the device of claim 4, wherein the message further includes data regarding a location of at least one of the anchor pairs, a distance between the anchor pairs, a period of time for a first anchor of the anchor pairs to respond to a wireless signal transmitted by a second anchor of the anchor pairs, or a combination thereof (Ye: ¶0065).

Regarding claim 6: The combination of  Ye and Gherardi disclose the device of claim 1, wherein the operations further comprise receiving the mobile device location from the mobile device (Ye: ¶0073) and tracking positioning of the mobile device within the demarcated area according to the mobile device location (Ye: ¶0049).

Regarding claim 7: The combination of  Ye and Gherardi disclose the device of claim 1, wherein the operations further comprise obtaining additional mobile device locations for other mobile devices, and mitigating a collision between at least two mobile devices of the mobile device and the other mobile devices based on the mobile device location and the additional mobile device locations (Ye: ¶0073).

Regarding claim 8: The combination of  Ye and Gherardi disclose the device of claim 7, wherein the mitigating the collision between the at least two mobile devices comprises controlling a motion of at least one of the at least two mobile devices, initiating an alarm at or near the at least one of the at least two mobile devices, or a combination thereof (Ye: ¶0073).

Regarding claim 9: The combination of  Ye and Gherardi disclose the device of claim 1, wherein the transmission schedule for a respective anchor pair of the anchor pairs comprises an arrangement of time slots individually assigned to that respective anchor pair (Gherardi: ¶0208).

Regarding claim 10: The combination of  Ye and Gherardi disclose the device of claim 9, wherein anchors of the respective anchor pair are configured to exchange wireless signals in a shared frequency band during the individually assigned time slots (Gherardi: ¶0208).

Regarding claim 11: The combination of  Ye and Gherardi disclose the device of claim 1, wherein the mobile device location is determined by the mobile device responsive to receiving a respective wireless signal from at least one anchor of the anchor pairs (Ye: ¶0037).

Regarding claim 12: The combination of  Ye and Gherardi disclose the device of claim 1, wherein the plurality of anchors is distributed in first regions of the demarcated area that include open spaces and second regions of the demarcated area that include aisles (Gherardi: open space (area B) and aisle (Area A)).

Regarding claim 13: The combination of  Ye and Gherardi disclose the device of claim 1, wherein the determining the anchor pairs comprises determining anchor pairs for a plurality of mobile devices within the demarcated area (Ye: ¶0063).

Regarding claim 14: The combination of  Ye and Gherardi disclose the device of claim 1, wherein the respective wireless signals correspond to ultra-wideband wireless signals (Gherardi: ¶0310).

Regarding claim 15: The combination of  Ye and Gherardi disclose the device of claim 1, wherein the determining the anchor pairs comprises determining at least three anchor pairs from the plurality of anchors, and wherein the determination of the mobile device location involves solving hyperbolic equations relating to the at least three anchor pairs (Gherardi: ¶0069).

Regarding claim 16: Claim 16 is rejected for the same reasons of claim 1.

Regarding claim 17: Claim 16 is rejected for the same reasons of claim 12.

Regarding claim 18: Claim 18 recite a method with the functional limitation of claim 1 and therefore is rejected for the same reasons of claim 1.

Regarding claim 19: Claim 19 recite a method with the functional limitation of claim 12 and therefore is rejected for the same reasons of claim 12.

Regarding claim 20: Claim 20 recite a method with the functional limitation of claim 6 and therefore is rejected for the same reasons of claim 6.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689